Citation Nr: 1524030	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has occupational experience as a barber.  Service connected cold weather injuries impair the ability to stand and PTSD impairs his ability to deal with the public.

2. Service connected disabilities preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

During the March 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit in that a VA Form 8940 was needed to clarify the Veteran's claim for TDIU, and suggested the submission of this evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his service-connected disabilities in March 2012.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a)(2014).  
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Analysis

In the March 2015 VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran wrote that the disabilities that prevent him from securing or following substantially gainful employment were posttraumatic stress disorder and residuals of cold weather injuries, described as bilateral lower extremity peripheral neuropathy.   

In the rating decision on appeal dated March 2012, the RO denied the claim for TDIU based on a finding that the Veteran was currently employed on a part-time basis as a barber in the barbershop that he owns.  Additionally, the RO cited to findings from a March 2012 VA examinations showing a minimal to moderate impact on his ability to gain or maintain substantial gainful employment from his service-connected disabilities.  

The Veteran's service connected disabilities are as follows: PTSD, rated at 50 percent disabling, cold weather injuries residuals of the left lower extremity, rated at 30 percent disabling, cold weather injuries residuals of the right lower extremity, rated at 30 percent disabling, and varicocele left testicle, associated with residuals of hernia surgery, rated at 10 percent disabling.  The Veteran's combined disability rating is 80 percent effective from August 2010.

The Board notes there is at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent to meet the threshold requirements under 38 C.F.R. § 4.16(a).

A VA examination dated March 2012 for the Veteran's PTSD showed the examiner noted that the Veteran's history notes no work related problems related to PTSD.  The examiner opined that the Veteran's symptoms of PTSD in the past and currently were not of sufficient severity to substantially impact employment.    The examiner noted that the Veteran was past the retirement age.  The examiner noted that the Veteran reported that he stopped working full time five years ago due to a downturn in his barbershop.  The examiner opined that the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran experienced symptoms related to his PTSD of anxiety, a chronic sleep impairment, memory loss for names of close relatives, own occupation, or own name, and difficulty in establishing and maintaining effective work or social relationships.  This examiner assigned a GAF score of 60.  See March 2012 VA examination report.  

A March 2012 VA examination of the Veteran's genitourinary system shows physical examination revealed tenderness on pressure with varioceles present.  The examiner opined that the service-connected varicocele left testicle, associated with residuals of hernia surgery did not have any impact on the Veteran's ability to work.  

A VA examination dated March 2012 for peripheral neuropathy of the lower extremities showed electrical evidence of a sensory motor polyneuropathy confined to the lower extremities in a mainly axonal pattern in moderate severity.  The examiner opined that the Veteran's bilateral peripheral neuropathy of the lower extremities impacts the Veteran's ability to work.  The examiner noted that the Veteran experiences numbness of his feet on prolonged standing.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has considered the Veteran's lay statements regarding the severity of his service-connected disabilities and the impact these conditions have on his ability to obtain or maintain substantially gainful employment.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The evidence of record as to employment and educational history indicates the Veteran is a high school graduate, attended a barber college and that he currently works in a part-time capacity at a barbershop he owns.  However, his income is marginal.  The cold weather injuries impact his ability to stand; a function critical to his work as a barber.  The PTSD lessens his ability to deal effectively with the public; another function that is critical to the occupation as a barber.  In sum, the service connected disabilities impair his ability to engage in the only employment for which he is qualified.  Based upon his limited occupation talents and the nature of his service-connected disabilities, the appellant is unable to engage in and retain substantially gainful employment. 


ORDER

A total disability rating based on individual unemployability is granted




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


